Citation Nr: 9928489	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the distal phalanges of the great, 
2nd and 3rd toes of the left foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
tinea pedis with onychomycosis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1941 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claims for 
increased ratings for residuals of a fracture of the left 
foot and tinea pedis with onychomycosis.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's service-connected left foot disability 
(residuals of fractures of the distal phalanges of the great, 
2nd and 3rd toes) is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a Diagnostic Code 5284 (1998).  He 
contends, in essence, that his disability is more severely 
disabling than currently evaluated.  Although the veteran 
underwent a VA orthopedic examination in June 1997, for the 
reasons described below, the veteran's claim must be remanded 
for a VA examination. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to such factors 
discussed in 38 C.F.R. §§ 4.40 and 4.45.  

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (Aug. 14, 1998).

The June 1997 VA examinations did not consider the factors 
described in DeLuca v. Brown.  Also, the RO did not consider 
the factors discussed in DeLuca v. Brown when they rated the 
veteran's claim.  Accordingly, the veteran's claim should be 
remanded for an examination that makes applicable findings 
regarding the degree of additional range of motion loss of 
the left foot due to pain, weakened movement, excess 
fatigability, or incoordination, including during flare-ups, 
pursuant to DeLuca.  

Inasmuch as the veteran has had other disorders of his left 
foot such as diabetic neuropathy, and a left foot ulcer for 
which he underwent surgery in 1995, the examiner should 
indicate which left foot symptoms are attributable to his 
service-connected residuals of fractures of the distal 
phalanges of the great, 2nd and 3rd toes, and which symptoms 
are attributable to other disorders.  

Regarding the veteran's claim for an increased rating for 
tinea pedis with onychomycosis, although the veteran 
underwent VA examinations for his skin in June 1997 and 
January 1999, the degree of the veteran's disability is still 
not clear for rating purposes.  The examination reports do 
not provide an adequate basis for relating the veteran's 
symptoms to the applicable rating criteria.  Specifically, it 
is not clear whether the veteran's tinea pedis with 
onychomycosis is productive of symptoms such as exudation, 
constant itching and/or extensive lesions.  As the Court 
noted in Massey v. Brown, 7 Vet. App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable criteria.  Accordingly, the veteran's claim 
for an increased rating for his tinea pedis with 
onychomycosis must be remanded for another VA examination.  

The veteran's case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left foot 
and skin disabilities that have not 
already been associated with the claims 
folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left foot disability.  The 
examiner should provide diagnoses of all 
disorders of the veteran's left foot.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examination report should include 
responses to the following medical 
questions:

a.  Does the veteran's left foot 
exhibit weakened movement, excess 
fatigability, incoordination or pain 
on use attributable to the residuals 
from fractures of the distal 
phalanges of the great, 2nd and 3rd 
toes?

b.  Does pain significantly limit 
functional ability during flare-ups 
or when the left foot is used 
repeatedly over a period of time, 
and if so, is such limitation due to 
the fractures of the distal 
phalanges of the great, 2nd and 3rd 
toes?

c.  What is the overall degree of 
the veteran's service-connected left 
foot disability?

d.  To what extent are the currently 
demonstrated left foot 
symptoms/findings part and parcel of 
the service-connected residuals of 
fractures of the distal phalanges of 
the great, 2nd and 3rd toes of the 
left foot as opposed to other 
disabilities, such as diabetic 
neuropathy?  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner determines 
that, it is not feasible to respond to 
any of the above items, the examiner 
should identify specifically the items to 
which it is not feasible to respond.  

3.  The RO should schedule the veteran 
for a dermatological examination.  The 
entire record must be made available to 
the examining physician.  The examining 
physician should respond to the following 
items:

a.  Does the veteran have exudation 
because of his tinea pedis with 
onychomycosis?

b.  Does the veteran have constant 
itching because of his tinea pedis 
with onychomycosis?

c.  Does the veteran have extensive 
skin lesions because of his tinea 
pedis with onychomycosis?

d.  Is the veteran's tinea pedis 
with onychomycosis markedly 
disfiguring? 

e.  Does the veteran have ulceration 
or extensive exfoliation or crusting 
because of his tinea pedis with 
onychomycosis?

f.  Does the veteran's tinea pedis 
with onychomycosis result in 
systemic or nervous manifestations?

g.  Is the veteran's tinea pedis 
with onychomycosis exceptionally 
repugnant? 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After undertaking any other indicated 
development, the RO should readjudicate 
the appellant's claim for an increased 
rating for residuals of fractures of the 
distal phalanges of the great, 2nd and 3rd 
toes of the left foot with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown and VAOPGCPREC 09-98 
(Aug. 14, 1998).  The RO should also 
readjudicate the appellant's claim for an 
increased rating for tinea pedis with 
onychomycosis.  The RO should rate the 
veteran under all applicable rating 
codes.  In the event that the claims are 
not resolved to the satisfaction of the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






